Citation Nr: 0108510	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in February 2000 denying service connection for 
lumbar strain, left shoulder and cervical spine disabilities.  
Service connection was subsequently granted for the shoulder 
and cervical spine disabilities in an August 2000 rating 
decision.  Thus, the shoulder and cervical spine claims will 
not be addressed in this decision as the August 2000 rating 
decision allowed the benefits sought in full as regards those 
claims.  In addition, the veteran withdrew his appeal as to 
those claims in a September 2000 written statement.  


REMAND

The veteran asserts he now has a low back disability that 
began as the result of an injury that occurred during service 
while playing football.  He also testified during his July 
2000 hearing that he believed his low back problems began as 
the result of the strenuous training in which he participated 
when he first entered active duty and that they have 
continued to date.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified during his personal hearing that the 
physician who performed the earliest post-service treatment 
is deceased, and his records are no longer available.  
Therefore, the Board informs the veteran that no efforts will 
be made to obtain those records.

The Board notes that the claims folder apparently does not 
contain all the relevant VA and private treatment records.  
The RO should make further efforts to obtain any private 
treatment records from Drs. Weider and Zilioli who have 
indicated, in written statements, that they have treated the 
veteran's low back problems.  In addition, the veteran has 
indicated that he has received treatment from the VA Medical 
Center in Tampa, Florida, in addition to the VA Outpatient 
Clinic in Orlando, Florida.  All relevant records from these 
facilities should also be obtained.

Further, the evidence reveals that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any SSA records utilized in 
awarding the appellant disability benefits.

The Board also finds that another VA medical examination 
should be requested.  The Board is aware that a previous 
examination was performed in August 2000; however, it is 
unclear whether the examiner at that time had the opportunity 
to review the claims folder and the evidence which 
substantiated the veteran's claim.  The veteran is hereby 
notified that it is his responsibility to report for any 
examination scheduled in connection with this REMAND and to 
cooperate in the development of the claim.  The consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back strain that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Tampa, 
Florida VAMC; and

b.  All records pertaining to the 
veteran's treatment at the Orlando, 
Florida VA Outpatient Clinic; and 

c.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make efforts to obtain 
non-federal records.  Where necessary, 
the appellant must adequately identify 
the records and provide any necessary 
authorization.  In particular, the RO 
should make further efforts to obtain:

a.  All records pertaining to the 
appellant's treatment by A. E. 
Zilioli, M.D., 650 N. Wymore Rd., 
Winter Park, FL 32789, including 
those dated between 1992 and 1995; 
and

b.  All records pertaining to the 
appellant's treatment by N. Weider, 
D.C., 820 W. Lake Mary Blvd., Suite 
107, Sanford, FL 32773.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature, etiology and symptomatology of 
any low back disability found to be 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Any 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that a low back 
disorder, if one is diagnosed, is related 
to the veteran's period of active duty.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





